Exhibit 12(c) PPL ELECTRIC UTILITIES CORPORATION AND SUBSIDIARIES COMPUTATION OF RATIO OF EARNINGS TO COMBINED FIXED CHARGES AND PREFERRED STOCK DIVIDENDS (Millions of Dollars) 3 Months Ended March31, Years Ended December 31, Earnings, as defined: Income Before Income Taxes $ 79 $ Total fixed charges as below 25 Total earnings $ Fixed charges, as defined: Interest on long-term debt $ 22 $ 89 $ $ 94 $ $ Interest on short-term debt and other interest 1 4 9 13 23 13 Amortization of debt discount, expense and premium - net 2 8 6 6 7 8 Estimated interest component of operating rentals 1 1 1 4 7 Total fixed charges (a) $ 25 $ Ratio of earnings to fixed charges Preferred stock dividend requirements on a pre-tax basis $ 6 $ 23 $ 28 $ 28 $ 27 $ 24 Fixed charges, as above 25 Total fixed charges and preferred stock dividends $ 31 $ Ratio of earnings to combined fixed charges and preferred stock dividends (a) Interest on unrecognized tax benefits is not included in fixed charges.
